Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Claims 5-7 (elected group I) and claims 11-24 (non-elected groups II-IV) have been canceled by applicants.
Claims 25-28 have been newly presented for examination.
Claims 1-4, 8-10 and 25-28 (elected invention of group I, without traverse; directed to “A method for obtaining fibers from plant meristematic cells”, as amended/presented) are pending in this application, and have been examined on their merits in this action.
Priority
	This application claims priority to Colombian application NC2017/0010115 filed on 10/04/2017.
Claim Rejections - 35 USC § 112 - Withdrawn
	In view of the current amendments to claims 9 and 10, the 112-b rejection as previously made by the examiner, has been withdrawn.
Claim Objections- New
Claim 25 (as newly recited) is objected to because of the following informalities:  Claim 25 recites the limitation “wherein the first culture medium is supplemented with enzymes selected from the group consisting of: pectinase, cellulase, hemicellulose and mixtures thereof at a concentration from 3 to 10%”, wherein the term “hemicellulose” should be amended to recite “hemicellulase’, as the Markush group refers to “enzymes” (taken as typographical error).  Appropriate correction is required.
It is also noted that the same error as discussed above is found throughout the instant disclosure of record (see instant specification, paragraphs [0054], [0083],for instance), which should be amended in order to correctly recite the limitation of “hemicellulase” as an enzyme disclosed. Appropriate correction of the instant specification is also required.
2.	Claim 26 (as newly recited) is objected to because of the following informalities: claim 26 recites the limitation “Eucalyptus grandis”, which should be italicized in order to reflect as biological name of the plant in terms of genus-species (“Eucalyptus grandis”). Appropriate correction is required. 
Claim Rejections - 35 USC § 112 -New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 28 (as newly presented) recites the limitation "the stem apex" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 28 depends from claim 3, which does not recite “a location on a portion of the woody plant species” as “a stem apex”, and therefore lacks antecedent basis for the limitations as currently presented in claim 28 
Claim Rejections - 35 USC § 112 WD – Made/Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-4, 8-10 and 25-28 (as currently amended/newly presented) are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (as currently amended) is directed to “An in vitro method for obtaining fibers from xylematic meristematic cambial cells of a woody plant species, the method comprising the steps of: 
(a) identifying and isolating the xylematic meristematic cambial cells; 
(b) multiplying the xylematic meristematic cambial cells under in vitro conditions by suspending the isolated xylematic meristematic cambial cells in a stable suspension and subculturing the stable suspension in a first culture medium; 
(c) producing fiber-like structures by culturing the multiplied xylematic meristematic cambial cells in a protofiber induction culture medium; and

See also dependent claims 2-4 and 8-10 and newly presented claims 25-28.
It is noted that as currently amended/presented, the process of claim 1 encompasses obtaining fibers from meristematic cambial cells (from xylem tissue) of a “woody plant” species (such as Eucalyptus grandis; see newly presented claim 26, in particular) through the method steps (a) to (d), as recited.  However, the claim 1 does not require any specific in vitro culture conditions and/or culture media for the recited method steps that are at best, generically recited. More importantly, it is noted that instant disclosure does not provide the details of the components of the “protofiber induction culture medium” that was actually used for the step (c) (see instant specification, [0039]-[0042], [0064], [0068], [0070], and Example 4, in particular).  The Specification on page 17 discloses the following:

    PNG
    media_image1.png
    222
    701
    media_image1.png
    Greyscale

It is noted that the exact composition and/or components of the “protofiber induction culture medium” (i.e. the “second culture medium”; see specification [0039], for instance), in particular in relation to the specific phytohormone(s), or combination thereof employed in the process steps (b)-(d), have been not disclosed by the applicants.
Although, the generic disclosure provided by applicants (see instant specification, pages 15-17, Examples 1-4, figures 7-13, in particular) pertains to woody plant specimen exemplified by apical meristem obtained from the germinated seedlings of Eucalyptus grandis (a woody plant species, mostly cultivated for its use in paper-pulp industry; see disclosure [0079]-[0083]), no specific “cytokine” and/or combination of components in the culture medium including, for example, specific “phytohormones” for “inducing” (see step c in claim 1, as currently amended) or final fiber production step (i.e. from “fiber-like structures”; see step d in claim 1) using “protofiber induction culture medium”, have been recited in claim 1 that are specific to the in vitro culture of isolated xylematic “meristematic cambial cells from a woody plant species” per se.  Although, the recitation of instant claim 9, as amended requires that “the phytohormones present in the first culture medium are not present in the protofiber induction medium”, no specific culture media used for the method steps (b)-(d) (i.e. specific to cultivation and fiber induction steps for xylematic meristematic cambial cells from a woody plant species such as Eucalyptus grandis) have been recited in instant claim 1.  More importantly, the specification of record does not disclose any specific details of either the cambial cell culture/multiplication medium used in Examples 2-3 (see instant disclosure, [0085]-[0087]), or the “protofiber induction culture medium” used in Example 4 (see instant disclosure, [0088]-[0089]) per se. 
It is noteworthy, that the prior art does not provide specific guidance regarding such methods for obtaining fibers via in vitro cultivation of xylematic meristematic cambial cells in a reasonably predictable manner.  Although, Ogita et al, 2012 (see NPL cited in applicant’s IDS dated 03/14/2019) disclose a xylogenic suspension culture model for studying the lignification process in vitro under culture conditions using Phyllostachys bamboo cells (a woody monocotyledonous plant species), especially in relation to xylogenic differentiations into fiber-like elements (FLEs) with cell wall thickening, and tracheary elements (TEs) with perforation in cell walls (see Ogita et al, abstract, Figures 2-5, “Discussion” on page 6, and entire section of “Methods”), they do not disclose specific culture conditions for inducing fiber-like structures and appear to be species and cell type as well as growth stage specific (see section “Promotive factors of lignification” starting on page 2, and “Discussion” on page 6), such findings cannot be reasonably generalized and be applicable to any and all woody plant species under any in vitro culture condition(s), as generically recited in claim 1.  Although, the culture medium comprising various components such as macronutrients, micronutrients, cytokines and/or phytohormones (such as Murashige and Skoog, MS medium with organic salts, with or without phytohormones and/or growth factors; see also disclosure from Kumar et al, 1991, cited in applicant’s IDS dated 03/14/2019; see abstract and entire section of “Materials and Methods”) are generically disclosed in the prior art for culturing and/or multiplying plant cell aggregates, specific teachings in relation to in vitro isolation and cultivation of “xylematic meristematic cambial cells” from a woody plant species (such as Eucalyptus grandis), and further induction using culture medium containing specific set of phytohormones for producing fiber-like structures (recited as the “protofiber induction culture medium” in step c) and isolation of fibers produced therefrom, is sorely lacking.  In brief, the prior art lacks sufficient guidance with regards to the process as claimed for obtaining fibers from xylematic meristematic cambial cells of a woody plant species via in vitro cultivation and induction of fiber formation from fiber-like structures (or proto-fibers) under any generic culture media and/or culture conditions, as currently encompassed by the process of claim 1, as amended. 
Therefore, considering the above discussed facts, applicants do not appear to be in possession of the entire scope of the process invention as currently claimed (see amended claim 1 in particular, and claims dependent therefrom, including newly recited claims 25-28). The 
Examiner’s Response to Arguments
Applicant's arguments filed 02/22/2022 (see remarks, pages 4-5) as it pertains to the 112-first written description of record, have been fully considered but are not persuasive for at least the above discussed reasons of record.  In addition, applicant’s assertion that “In response, Applicant has clarified that the method of claim 1 is an in vitro method and that the cells are xylematic meristematic cambial cells of a woody plant species. Applicant has also recited additional details in steps (b) and (c). For at least these reasons, claim 1 is believed to comply with 112 (a), as are claims 2 to 4 and 8 to 10 that depend therefrom”, is duly noted and considered.  However, it is not found to be persuasive because of the reasons already discussed above in details in the 112-first WD rejection of record.  It is re-iterated that no specific culture media used for the method steps (b)-(d) (i.e. specific to cultivation/multiplication, and fiber induction steps for “xylematic meristematic cambial cells” from a woody plant species such as Eucalyptus grandis) have been recited in instant claim 1.  Also, the specification of record does not disclose any specific details of either the cambial cell culture/multiplication medium used in Examples 2-3 (see instant disclosure, [0085]-[0087]), or the “protofiber induction culture medium” used in Example 4 (see instant disclosure, [0088]-[0089]) per se, and therefore in view of scant prior art disclosure for the process as claimed, it is reasonable to conclude that applicants do not appear to be in possession of the entire scope of the process invention as currently claimed.  
 albeit avoiding introduction of a new matter situation. 
Prior Art Issues
	Instant claims appear to be free of prior art issues.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Hussey et al (2011; previously cited by examiner)- “SND2, a NAC transcription factor gene, regulates genes involved in secondary cell wall development in Arabidopsis fibres and increases fibre cell area in Eucalyptus”, BMC Plant Biology, 2011, 11:173 (doi:10.1186/1471-2229-11-173) (disclose signaling and regulatory factors, and their effects on fiber development and lignification in plants species including  Arabidopsis and Eucalyptus species, wherein they disclose phenotypic differences in effects of transcription factor SND2 between woody and herbaceous stems and emphasize the importance of expression thresholds; see abstract, Background on page 2 right column, 2nd paragraph, and conclusion, for instance).
2.	Aloni (2015; previously cited by examiner)- “Ecophysiological implications of vascular differentiation and plant evolution”, Trees, 2015, vol. 29, pages 1-16 (DOI 10.1007/s00468-014-1070-6; discloses major phytohormonal signals and role in regulation of vascular differentiation with respect to herbaceous and woody plants; see abstract, entire section “Hormonal control of xylem cell differentiation”, and conclusion on page 12, for instance).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657